SiebeckeR., J.
The plaintiff relies on the efficacy of the judgment entered March 5, 1907, in the action of Bassett v. Iola Land Company declaring and establishing that Bassett had title to the premises in question and barring any claim under the record title of the lola Land Company, and any one claiming through or under it.
*460It is claimed and urged in defendants’ bebalf tbat tbeir title is paramount to title of tbe plaintiff and not cut off by the lis pendens action of Bassett v. Iola Land Company; and also tbat tbeir title remains unaffected by tbe judgment in tbat action, because tbe plaintiff in tbat action was notified by tbe answer of tbe lola Land Company, disclaiming any interest in tbe land and alleging tbat it bad conveyed its title prior to tbe commencement of tbe action to tbe defendants in tbis action. Bassett bad no actual knowledge of sucb conveyance before be commenced bis action, and these defendants did not cause tbeir deed from tbe lola Land Company to be recorded until one day after rendition of tbe judgment in tbe Bassett action, namely, March 6, 1907. It is also urged tbat tbe interest acquired by these defendants was not barred by such judgment because tbe court failed to make them parties defendant in tbat action upon tbe answer of the lola Land Company showing it bad conveyed its interest to defendants prior thereto. These claims of tbe defendants in tbis action present interesting and grave questions, but in tbe view we take of tbe case it is not necessary to consider them and therefore we leave tbe questions thus presented undecided.
The record of tbis action shows tbat tbe plaintiff’s title is established and confirmed by a judgment rendered in an action brought under tbe provisions of sec. 3187, Stats., by one Bassett, who then owned tbe interest now held by tbe plaintiff against tbe record owner,of tbe defendants’ title. Tbe plaintiff in this action also alleges tbat tbe defendants persist in asserting tbeir claim of title to tbe land, in disregard of its rights under tbe judgment in tbe Bassett action.
Tbe trial court held tbat defendants were guilty of laches-in not seeking relief from tbe judgment in tbe Bassett action. If the ruling of tbe trial court is correct, then all tbe other claims of tbe defendants are immaterial to a final determination of tbe rights of the parties to tbe land involved in tbis action. Manifestly tbe judgment of record in tbe Bassett *461action is a complete determination, as between tbe parties to that action, of the rights, interest, and title to the land in controversy. The judgment confirms the title of Bassett and adjudges that he is the owner in fee simple of the premises and bars the Iola Land Company and all persons claiming any right, title, or interest in said premises through or under it. The defendants have wholly failed to take any steps to be relieved of this adjudication which affects their alleged title to the premises, and now aver that they are blameless in the matter and seek the aid of equity to have this judgment in the Bassett action declared ineffectual as against the rights and title they acquired under their deed of conveyance from the Iola Land Company. It is undisputed that the defendants were informed of the pendency of the Bassett action and that a judgment was being rendered therein on the day judgment was awarded. The defendants took no steps to protect their interest as against this adjudication, and apparently took the view that they would stand on whatever rights they acquired by having their deed recorded. In the light of the knowledge thus acquired by them concerning the proceeding in the Bassett action, it became their legal dirty to assert their rights to the property involved within a reasonable time after the proceeding in the Bassett action was brought to their notice.
One not a party of record, but who is the real party in interest, may on motion have a judgment vacated upon a proper showing one year after the entry. Sec. 2832, Stats.; Lampson v. Bowen, 41 Wis. 484.
Notice of the entry of a judgment is not required to be a written notice; it is sufficient if a party has actual notice thereof to require him to exercise diligence in seeking relief therefrom. Butler v. Mitchell, 17 Wis. 52. A party seeking relief from a judgment after notice thereof must proceed with reasonable diligence. Superior C. L. Co. v. Dunphy, 93 Wis. 188, 67 N. W. 428. The defendants, who al*462lege that they are the real parties in interest in the litigation over the land embraced in the judgment of the Bassett action, were entitled to apply to the court by motion within one year from the rendition of judgment to have it vacated upon a proper showing. This they neglected to do, but now assert the right to be relieved therefrom upon equitable grounds, after sleeping on their rights since March 6, 1907. The record discloses that they did nothing indicating any steps to impeach the judgment whereby the very rights they now assert were finally determined by the court. It furthermore appears that defendants were only aroused from total inactivity in the matter through the institution of this action by the plaintiff against them to assert its rights established by the former judgment. Upon the face of the record it is plain that the defendants have been derelict in their duty to a high degree in asserting their claims against the effect of this judgment which bars and cuts off their title to the land embraced in that litigation. Their course of conduct in the matter does not square with the idea of due diligence, but on the contrary is characterized by unreasonable delay and inexcusable neglect. Under such circumstances courts of equity must withhold relief because parties have clearly slept on their rights and are in the law guilty of laches. The trial court properly awarded judgment against the defendants upon these grounds.
By the GouH. — Judgment affirmed.